DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 4/29/22.  Claims 1-20 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 1-2,4-6,8,10,14-16 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1,3,9,14  of US Patent 11,385,722 B2 hereinafter “722 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claims  1-2,4-6,8,10,14-16 are to be found in the claims 1,3,9,14 of the 938 patent. See the following table for more details.
Instant Application (16/886,626)
US Patent 11,385,722 B2

 
Claims 1-2
Claim 4, 5
Claims 6,8
Claims 10,14-16

Claim 1
Claims 9,3
Claims 1 , 3
Claim 14


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 	Claim 20 recites a “computer-readable storage media”,  storing instructions.  The recited “ computer readable storage media” language fails to disclaim transitory media.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium.  See Ex parte Mehwerter, App. No. 2012-007692 (PTAB 2013)(precedential). 
 	The Specification fails to provide a definition of computer readable storage media that excludes transitory propagating signals and therefore, the recited “computer-readable storage media ” is interpreted to include nonstatutory subject matter (e.g., signals, carrier waves, etc.).  Accordingly, Claim 20  fails to recite statutory subject matter under 35 U.S.C. 101. The Examiner suggests amending the above claim to explicitly exclude signals (e.g., by adding the phrase “non-transitory”) to obviate the rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US Patent Application Publication 2020/0264826 A1, hereinafter “Kwon”)  and further in view of Mistry et al .( US Patent Application Publication 2014/0139422 A1, hereinafter “Mistry”) 	As to claim 1, Kwon teaches  An apparatus comprising: a radar system that detects radar-based gestures on behalf of application subscribers; an inertial measurement unit that produces inertial data(Kwon par [0062] teaches sensor module may include gyro , proximity and acceleration sensor); and 
 	a state machine configured to transition between multiple states for controlling the radar system based on the inertial data and one or more context-sensitive transition functions (Kwon par [0106] teaches folding state and unfolding state), the multiple states including: 
 	a no-gating state in which the state machine enables the radar system to output indications of the radar-based gestures to the application subscribers (Kwon par [0118] after displaying the touch lock screen , the processor  may release the touch lock screen in response to a touch event received and provide the touch event to the application being executed); and    
 	a soft-gating state in which the state machine prevents the radar system from outputting the indications of the radar-based gestures to one or more of the application subscribers by shielding a gesture-recognition model from radar data collected by the radar system or by shielding one or more of the application subscribers from the output of the gesture-recognition model.(Kwon par [0107] teaches when the folding gesture is started, the processor may ignore a received touch event. That is , even a touch event is received, it may not be provided to an application. Kwon par [0117] teaches display a touch lock screen in the foreground to cover the screen of the top level application on the z-order , thereby preventing an unintended touch event from being transmitted to the application) 	
 	Kwon fails to expressly teach a state machine configured to transition between multiple states for controlling the radar system based on the inertial data.
 	However, Mistry teaches a state machine configured to transition between multiple states for controlling the radar system based on the inertial data. (Mistry par [0121] teaches output from inertial or orientation sensors may be used to activate or unlock a device. Mistry par [0139] teaches when appropriate, sensors used to detect gestures or processing used to initiate functionality associated with a gesture may be activated or deactivated)
  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention was made to combine the teachings of Kwon and Mistry to achieve the claimed invention. One would have been motivated to make such combination to accurately determine device context. 	As to claim 2, Kwon and Mistry teach the apparatus of claim 1, wherein the state machine further includes a hard-gating state in which the state machine prevents the radar system from detecting the radar-based gestures.(Kwon par [0180] teaches the first display  may not display a screen by operating in a power saving mode and also the first touch sensor may not detect a touch input)  	As to claim 4, Kwon and Mistry teach the apparatus of claim 2, wherein the soft-gating state requires the radar system to utilize more power than the hard-gating state.( Kwon par [0180] teaches   power saving mode which teaches or suggest less power) 	As to claim 5, Kwon and Mistry teach the apparatus of claim 1, further comprising: one or more sensors that receive sensor data; and a machine learned activity classifier that uses machine learning techniques to recognize patterns or signatures in the sensor data to determine a device context, wherein the transitions between the multiple states for controlling the radar system are based on the inertial data and the determined device context.(Kwon par [0106] teaches determining folding and unfolding state based on the predetermined angles) 	As to claim 6, Kwon and Mistry teach the apparatus of claim 5, wherein the one or more sensors include the inertial measurement unit and the sensor data includes the inertial data. 	As to claim 7, Kwon and Mistry teach the apparatus of claim 5, wherein the one or more sensors include at least one of: an ambient light sensor, a barometer, a location sensor, an optical sensor, an infrared sensor, an accelerometer, a gyroscope, a magnetometer, a compass, or a temperature sensor. (Kwon par [0062] teaches sensor module may include gyro , proximity and acceleration sensor); 	As to claim 8, Kwon and Mistry teach the apparatus of claim 5, wherein the device context is based on at least one of: a determination that the apparatus is being held by a user, a determination that the apparatus is moving, a determination that the apparatus is stowed, a determination that the apparatus is oriented in a particular way, a determination that the apparatus is in a particular location, or a determination that at least one of the one or more sensors is occluded. (Kwon par [0106] teaches determining folding and unfolding sate based on the predetermined angles) 	As to claim 9, Kwon and Mistry teach the apparatus of claim 5, wherein the device context includes at least one of: a walking context, a cycling context, a driving context, a riding context, a seated context, a stationary context, an unused context, or a stowed context.( Kwon par [0106] teaches determining folding and unfolding state) 	As to claim 10, Kwon and Mistry teach the apparatus of claim 1, wherein the soft-gating state prevents the radar system from outputting the indications of the radar-based gestures to a first set of the application subscribers(Kwon par [0117] teaches display a touch lock screen in the foreground to cover the screen of the top level application on the z-order , thereby preventing an unintended touch event from being transmitted to the application) and enables the radar system to output the indications of the radar-based gestures to a second set of the application subscribers. (Kwon par [0118] after displaying the touch lock screen , the processor  may release the touch lock screen in response to a touch event received and provide the touch event to the application being executed) 	As to claim 11, Kwon and Mistry teach the apparatus of claim 10, wherein the first set of the application subscribers and the second set of the application subscribers are determined based on one or more device contexts.(Kwon par [0116] teaches generating touch lock screen in response to a folding gesture) 	As to claim 12, Kwon and Mistry teach the apparatus of claim 1, wherein the soft-gating state enables indications of the radar-based gestures to be used for a lower-level support function of the apparatus.(Kwon par [0072] teaches a function or service. The examiner interprets this claim feature as intended use ) 	As to claim 13, Kwon and Mistry teach the apparatus of claim 12, wherein the lower-level support function includes a system service of the apparatus or a hidden function of the apparatus. (Kwon par [0072] teaches a function or service. The examiner interprets this claim feature as intended use ) 

 	Claims 14-15 and 16-19 merely recite a computer method to be performed by the apparatus of claims 1-2 and 10-13 respectively. Accordingly, Kwon and Mistry teach every limitation of claims 14-15 and 16-19 as indicates in the above rejection of claims 1-2 and 10-13 respectively.
 	Claim 20 merely recite a computer readable storage media storing instructions executed by the  processor of the apparatus of claim 1. Accordingly, Kwon and Mistry teach every limitation of claim 20 as indicates in the above rejection of claim 1 . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Mistry  and further in view of  Saboo et al.( US Patent Application Publication 2016/0252607 A1, hereinafter “Saboo”)
 	As to claim 3, Kwon and Mistry teach the apparatus of claim 2, wherein the hard-gating state further includes operating the radar system in a low-resolution mode that generates low-resolution radar data that is effective to disable the gesture-recognition model. (Kwon par [0180] teaches the first display  may not display a screen by operating in a power saving mode and also the first touch sensor may not detect a touch input)  	Kwon and Mistry fail to expressly teach a low-resolution mode that generates low-resolution radar data.
 	However, Saboo teaches a low-resolution mode that generates low-resolution radar data.(Saboo par [0005] teaches gesture recognition using FMCW radar with low resolution angle solution)
  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention was made to combine the teachings of Kwon, Mistry and Saboo to achieve the claimed invention. One would have been motivated to make such combination to reduce cost. (Saboo par [0020])
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175